Citation Nr: 0018978	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
mixed tension/vascular headaches.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to June 
1993.  

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1997, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  


FINDING OF FACT

The veteran's service-connected mixed tension/vascular 
headaches are currently productive of characteristic 
prostrating attacks occurring on an average once a month over 
the past several months.  


CONCLUSION OF LAW

An evaluation of 30 percent for service-connected mixed 
tension/vascular headaches is warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.3, 4.7, and Part 4, 
Code 8199-8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of Medical Evaluation Board proceedings in March 
1993, it was noted that the veteran had experienced frequent 
headaches since July of 1989.  Reportedly, these headaches 
did not follow any specific head injury.  According to the 
veteran, she had been seen "on multiple occasions," and 
received nonsteroidal anti-inflammatory medication without 
much improvement.  The veteran stated that she usually had a 
mild headache every day, and "5 to 10 severe headache 
episodes every month."  These headaches had no known 
triggering factors, and tended to be localized to the left 
parietal skull area, the bitemporal areas, and the occipital 
regions.  During the veteran's severe headaches, which could 
last anywhere from 4 to 24 hours, she saw white spots in her 
visual fields and her concentration became impaired.  
According to the veteran, her pain seemed to decrease if she 
was able to rest in a quiet place.  The veteran denied nausea 
or vomiting, and any sensory or motor deficit, loss of 
consciousness, or incoordination during her headaches.  
Reportedly, the veteran's headaches had been treated with 
various preventive and abortive medications without much 
response.  Additionally noted was that a CT scan and MRI of 
the veteran's head conducted in 1990 showed a cystic lesion 
in the left basal ganglia thought to be a benign 
neuroepithelial cyst.  Reportedly, a subsequent MRI of the 
veteran's head conducted in 1992 showed no change in the 
appearance of the aforementioned lesion.

In the opinion of the examiner, the veteran continued to 
experience frequent headaches in spite of therapy, directly 
impacting on her "readiness."  Unfortunately, 
pharmacotherapy had been entirely unsuccessful in treating 
the veteran's problem.  The pertinent diagnosis noted 
following Medical Evaluation Board proceedings was chronic 
mixed migraine-muscle contraction headaches.

In April 1997, a Department of Veterans Affairs (VA) 
neurological examination was accomplished.  At the time of 
examination, the veteran gave a history of headaches "for 
approximately 10 years."  She additionally stated that she 
had undergone "at least two" MRI scans which showed a 
"cyst" in the temporal lobe region, and based on her 
description of what was told to her, these "sounded" as 
though they might be arachnoid cysts.  Nonetheless, records 
of these MRI scans were not available.  The veteran stated 
that she currently experienced daily headaches which varied 
in severity.  Additionally noted was that, at times, there 
were associated with the veteran's headaches "flashing 
lights" which persisted for up to half an hour and obscured 
her vision.  The veteran commented that, following these 
"flashing lights," her headaches would often seem worse.  
Reportedly, in the past, the veteran lost much work due to 
her headaches, but inasmuch as she now worked in a position 
which was only two miles from her home, she had lost only one 
day of work.  

On physical examination, the veteran was oriented and alert 
to visual fields for full confrontation and double 
simultaneous stimulation.  Extraocular movements were full, 
and the veteran's pupils were equal and reactive to light.  
There was no evidence of any facial asymmetry, and no 
dysarthria.  Sensation, strength, and tone were intact in the 
extremities, and finger to nose was done bilaterally without 
ataxia.  There was no evidence of any Romberg sign, and the 
veteran was able to balance on either foot with her eyes 
closed for up to 10 seconds.  The veteran's gait was normal, 
and deep tendon reflexes were 1+ and equal.  Plantar 
responses were described as flexor.  

In the opinion of the examiner, the veteran appeared to have 
vascular-type headaches, though there might also be a tension 
component involved.  Additionally noted was that the 
veteran's headaches were of mild to moderate severity, and 
currently did not seem to significantly impact on her 
employability.  The examiner stated that the veteran had not 
yet been treated with Imitrex, and that he had therefore 
given her a prescription in the hope that it might in some 
way be helpful.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
 Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In the present case, service connection is in effect for 
mixed tension/vascular headaches which had their origin 
during the veteran's period of active military service.  
Service connection and an initial 10 percent evaluation for 
the veteran's headaches were made effective June 19, 1993, 
the date following the veteran's discharge from service.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans' 
Claims also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal.  

In the case at hand, at the time of Medical Board proceedings 
in March 1993, it was noted that the veteran experienced mild 
headaches on a daily basis, and approximately 5 to 10 
"severe" headaches every month.  Additionally noted was 
that these headaches had been nonresponsive to treatment with 
medication.  Reportedly, during the veteran's "severe" 
episodes of headaches, she saw white spots in her visual 
fields, and her concentration became impaired.  Additionally 
noted was that the veteran's "severe" headaches could last 
anywhere from 4 to 24 hours.

The veteran's service-connected mixed tension/vascular 
headaches are rated by analogy to migraine headaches.  In 
that regard, the 10 percent evaluation currently in effect 
contemplates the presence of headaches productive of 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months.  In order to warrant a 30 
percent evaluation, there would, of necessity, need to be 
demonstrated the presence of headaches producing 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  In like manner, a 
50 percent evaluation would require demonstrated evidence of 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
 Part 4, Codes 8199-8100 (1999).  

The Board acknowledges that, on recent VA neurologic 
examination in April 1997, the veteran's headaches were 
described as "mild to moderate" in severity.  Nonetheless, 
at the time of that examination, the veteran described 
"daily" headaches, which, though they varied in severity, 
were sometimes accompanied by flashing lights which persisted 
for up to half an hour and obscured her vision.  Under such 
circumstances, the Board is of the opinion that the "overall 
picture" of the veteran's service-connected headaches more 
nearly approximates the schedular criteria for a 30 percent 
evaluation than a 10 percent one.  38 C.F.R. § 4.7 (1999).  
This is to say that, based on a review of the entire evidence 
of record, the veteran more nearly suffers from 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  38 C.F.R. 
 Part 4, Code 8100 (1999).  An evaluation in excess of 30 
percent is not warranted, inasmuch as the veteran clearly 
does not experience the "completely prostrating" headaches 
productive of severe economic inadaptability requisite to the 
assignment of that rating.  Indeed, as of the time of the 
aforementioned VA neurologic examination, it was noted that 
the veteran had recently only lost one day of work and that 
her headaches "did not seem to be significantly interfering 
with her employability."  


ORDER

An increased (30%) evaluation for service-connected mixed 
tension/vascular headaches is granted, subject to those 
regulations governing the award of monetary benefits.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


